Citation Nr: 0433375	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to extension of the delimiting date for payment 
of Chapter 35 education benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

Records contained in the claims file reflect that the 
veteran, who is the appellant's father, served on active duty 
from July 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered by the Muskogee, 
Oklahoma, Regional Office (the RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished with a 
statement of the case, perfected his appeal of his claim by 
the submission of a timely substantive appeal (VA Form 9).

A personal hearing was held before the undersigned, sitting 
at VA's Waco, Texas, RO, in June 2004.  A transcript of that 
hearing is associated with the appellant's claims file.


FINDINGS OF FACT

1.  The veteran was notified of his award of a permanent and 
total disability rating, and accompanying entitlement to 
Chapter 35 education benefits for his dependents, on November 
21, 1995, thereby establishing a delimiting (ending) date of 
November 21, 2003, for the use of those benefits by his 
dependents.  
2.  The appellant was born on October [redacted], 1971, and 
turned 31 on October [redacted], 2002.




CONCLUSION OF LAW

VA is precluded from extension of the appellant's delimiting 
date of November 21, 2003, for the use of Chapter 35 
education benefits as a matter of law.  38 C.F.R. §§ 21.3040, 
21.3041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested an extension of the period, 
beyond November 21, 2003, for which VA will furnish him 
education benefits under 38 U.S.C., Chapter 35.  For the 
reasons set forth below, the Board finds that his claim for 
such extension must be denied.

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (the VCAA), VA has a 
duty to notify a claimant of any specific information and 
evidence needed to substantiate and complete a claim.  
Further, VA must tell a claimant what specific part of that 
evidence he must provide, and what specific part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, however, the question of VA compliance with 
VCAA requirements is irrelevant; as explained below, the 
determination as to whether the appellant may be awarded an 
extension of the period for which Chapter 35 education 
benefits may be paid is based on two facts, and two facts 
only - the date that the veteran was initially notified of 
the award of Chapter 35 education benefits for his 
dependents, and the appellant's age.  

No further development under the VCAA is warranted because 
there is no possibility whatever that any further development 
could substantiate the claim.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) [the 
VCAA is not applicable where it could affect a pending matter 
and could have no application as a matter of law].

Pertinent law and regulations

No person is eligible for educational assistance beyond his 
or her 31st birthday, except as provided under 38 C.F.R. 
§ 21.3041(e)(2).  In no event may educational assistance be 
provided after the period of entitlement has been exhausted.  
In an exceptional case, special restorative training, when 
needed to overcome or lessen the affects of mental or 
physical disability, may be provided in excess of 45 months 
(see 38 C.F.R. § 21.3300).  38 C.F.R. § 21.3040 (2004).

When one of the following occurs between ages 18 and 26, the 
ending date will be the eligible person's 26th birthday or 
eight years from the date of happening specified in this 
section, whichever is later.  38 C.F.R. § 21.3041(d) (2004).  
Such specified happenings include the effective date of the 
award of the permanent total rating of the veteran-parent or 
the date of notification to him or her of such rating, 
whichever is the more advantageous to the eligible person.  
38 C.F.R. § 21.3041(d)(1) (2004).  In no case will the ending 
date extend beyond the eligible person's 31st birthday.  
38 C.F.R. § 21.3041(d) (2004).  

Ending dates may be extended under the following 
circumstances:  (1) suspension of program due to 
circumstances deemed by VA to have been beyond the person's 
control, and extended for the length of the period of program 
suspension, but not beyond age 31; (2) the period of 
eligibility ends while enrolled in an educational institution 
regularly operated on the quarter or semester system and such 
period ends during a quarter or semester, such period shall 
be extended to the end of that quarter or semester, or for 
courses at educational institutions operated on other than a 
quarter or semester system, if period ends after a major 
portion of the course is completed, such period shall be 
extended to the end of the course, or until 12 weeks have 
expired, whichever occurs first, with extension possibly 
authorized beyond age 31, but not exceeding maximum 
entitlement; (3) child is enrolled and eligibility ceases 
because veteran is no longer rated as permanently and totally 
disabled; and (4) child is enrolled and eligibility ceases 
because the member of the Armed Forces upon whose service 
eligibility is based is no longer listed as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
government or power.  38 C.F.R. § 21.3041(e).

Analysis

The law is explicit.  Other than for very specific 
exceptions, no person is eligible for educational assistance 
beyond his or her 31st birthday.  In the instant case, the 
evidence shows that he was born on October [redacted], 1971; his 31st 
birthday, and the last day on which the appellant was 
eligible for educational assistance, was on October [redacted]
, 2002.  
Likewise, in no event may educational assistance be provided 
after the period of entitlement has been exhausted.  The 
appellant was notified of the award of benefits on November 
21, 1995; his period of entitlement was exhausted on November 
21, 2003.

The Board notes that the appellant has not indicated that the 
information listed on his birth certificate, which is of 
record, is erroneous, or that the birth certificate in the 
claims file is not his.  Likewise, he has not challenged the 
date of November 21, 1995, as the date of the mailing of the 
awards notice to his father.

The law provides for certain exceptions to the rules 
establishing delimiting dates; these exceptions are set forth 
above.  The appellant in this case has not shown, nor has he 
claimed, that any of these exceptions are applicable.  The 
appellant's contentions in support of his request for an 
extension of his delimiting date, to the effect that he had 
personal obligations that precluded his completing his course 
work, do not satisfy any of the criteria for any enumerated 
exception.

In brief, the law, and not the facts, are dispositive in this 
case.  In instances in which the law and not the evidence is 
dispositive, the United States Court of Appeals for Veterans 
Claims has held that the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Cf. FED.R.CIV.P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  The veteran's request for an extension of the 
delimiting date in this case is such a claim, and it is 
accordingly denied.


ORDER

Extension of the delimiting date for payment of Chapter 35 
education benefits is denied.



	                        
____________________________________________
	V. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



